Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an impedance measuring apparatus having a combination of  one or more capacitors configured to receive an induced signal determined by an impedance of a measurement target; a controller configured to output a control signal to selectively turn a switch on or off based on whether a voltage value of the induced signal is included in a threshold range; and the switch configured to determine whether to set, to be a reference voltage value, a voltage value of a capacitor voltage signal output from the one or more capacitors based on the control signal as recited in claim 1. Claims 2- 9 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose an impedance measuring apparatus having a combination of 32012052.1660 one or more capacitors configured to receive an induced signal determined by an impedance of a measurement target; a controller configured to output a control signal to selectively turn a switch on or off based on whether a voltage value of the induced signal is included in a threshold range, and control whether to hold the control signal; and the switch configured to determine whether to set, to be a reference voltage value, a voltage value of a capacitor voltage signal output from the one or more capacitors based on the control signal as recited in claim 10. Claim 11 depend from allowed claim 10, it is also allowed accordingly.

The prior art does not disclose an impedance measuring method to be performed by an impedance measuring apparatus having combined method steps of  receiving, through a first terminal of a capacitor, an induced signal to be determined by an impedance of a measurement target; determining whether to set a voltage value of a capacitor voltage signal output from a second terminal of the capacitor to be a reference voltage value based on whether a voltage value of the induced signal is included in a threshold range; and outputting the capacitor voltage signal of the second terminal of the capacitor based on a result of the determining as recited in claim 16. Claims 17-22 depend from allowed claim 16, they are also allowed accordingly.


3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Denison et al (pat# 9,615,744) disclose chopper-stabilized instrumentation amplifier for impedance 
	Ko et al (PG-PUB#2015/0200637) disclose biosignal amplifying circuit.
	Rossi (Pat#8,909,333) discloses a device for measuring impedance of biologic tissues.
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867